 In the Matter of THE OHIOPOWERCoirPANY,EMPLOYERandUT=YWORKERS OFAMERICA,CIO, PETITIONERCase No. 8-R-2463.-Decided April 14,1947Day, Cope, Letterer, Raley & Wright,byMessrs. D. W. RaleyandFred R. Shedd,of Canton, Ohio, for the Employer.Mr. William R. Munger,of Cleveland, Ohio, for the Petitioner.Mr. George M. Yaghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Canton,Ohio, on January 30, 1947, before John A. Hull, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror'and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Ohio Power Company, an Ohio corporation, is engaged in theproduction, sale, and distribution of electrical power and light. Itsmain offices are located at Newark, Ohio, and it serves customers in 55counties in the State of Ohio. It furnishes electrical energy to variousindustrial concerns, including Timken Roller Bearing Company, Re-public Steel Corporation, Lima Locomotive Company, and AmericanRolling Mills Company. It receives various equipment, such as wire'Among other rulings, the hearing officer over ruled the objections of counsel for theEmployei to the eliciting of testimony by the hearing officer on matters in issue betweenthe partiesThe Board's Rules and Regulations-Series 4, Section 203 50 (a) states :"It shall be the duty of the hearing officer to inquire fully into all matters in issue andnecessary to obtain a frill and complete record upon which the Board may discharge itsduties under Section 9 of the Act " In view of the foregoing provision and the fact thata proceeding for the investigation and certification of repiesentatives is not an adversaiypioceecling, but a proceeding for the purpose of ascertaining the facts upon which theBoard may act in an administrative capacity under the provisions of the Act, the objectionsabove noted to the conduct of the heaiing officer are without mciitMatter of Sperry Gyro-scope Company, Inc ,60 N L R B. 344 ,Mattel of Standai d Oil Company of CalitoiTroia,63 N L R B 471.73 N L. R. B., No. 73.384 THE OHIO POWER COMPANY385and turbines from outside the State of Ohio. The Employer has inter-connections with utility companies in Pennsylvania, West Virginia,and Indiana. It transmits and receives electrical energy across Statelines.The instant proceeding concerns only the Tidd plant locatednear Brilliant, Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the bargainingrepresentative of its employees contending that (1) no question con-cerning representation has arisen because no request for recognitionwas made by the Petitioner before it filed its petition, and (2) therecord is barren of any proof that the Petitioner has been designatedby any of the employees as their bargaining representative.As to the Employer's initial objection, it is well settled that a re-quest for recognition previous to the filing of a petition is not necessaryto the creation of a question concerning representation.A questionexists where, as here, the petitioning labor organization's status asbargaining representative is in dispute at the time of the hearing andrecognition depends on certification by the Board.2Moreover, theBoard has held that the filing of a petitionper secreates a questionof representation.'As to the Employer's second objection, it is without merit for thereasons stated in theO. D. Jenningscase 4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all regular employees at the Tiddplant, including control operators, stores attendants, junior chemist,junior test engineer, laboratory tester and janitors, but excludingchemists, test engineers, guards, clerical employees, construction em-ployees, probationary employees, part-time employees and supervisors.2Mattel of C A Kelly Plow Company,72 N. L. R. B 1147.Matter ofEast Texas Electric Steel Company,Inc,72 N L.R B. 1144.Matterof 0 D JenningsJ Company,68 N L R B 516. 386DECISIONSOF NkTIONALLABOR RELATIONS 'BOARDThe Employer would exclude control operators, stores attendants,junior chemist, junior test engineer, laboratory tester and janitors, inaddition to the categories of employees whom the Petitioner wouldexclude; the Employer does not otherwise object to the compositionof the proposed unit.Control operators:The Tidd plant is probably the most highlyautomatic electric generating plant in the industry.Practically allthe controls for operating the generating unit, consisting of boilers,generators, fans, pumps and related auxiliary and accessoryturbine.equipment, is concentrated in a single control room.Because of theautomatism of the equipment only one control operator aided by twoassistants, an assistant control operator and an auxiliary equipmentoperator, are required to perform the work for which many moreoperators are needed in less highly automatic generating plants.Thecontrol operator spends practically all his time in the control roomcontrolling the various pieces of equipment by push buttons orswitches.Necessary York outside the control room is done by theassistant control operator or the auxiliary equipment operator underthe direction of the control operator.The control operators arelicensed stationary engineers of the State of Ohio.They are paid thehighest hourly rate in the plant.The control operator is responsible tothe shift operating engineer who in turn is under the supervision of theoperations supervisor.The latter takes his orders from the plant su-perintendent.According to the Employer's superintendent of plants,recommendations of a control operator as to the employment, dis-charge, or discipline of his assistants "would be given a great deal ofweight, but he would not, except under extreme circumstances, haveanything to do with that." In view of the foregoing, we find that thecontrol operators are not supervisors within the Board's customarydefinition.As part of the regular operating force, we shall includethem in the unit.Stores attendants:These employees work in the storeroom, storing,issuing, and keeping records of tools, materials, and equipment.Asan incidental part of their duties, they drive company trucks used topick up articles for the plant.They are supervised by a storekeeperwho is responsible to the plant superintendent.The storeroom islocated in the office bay of the plant.Although much of the work ofthe stores attendants involves the keeping of records of supplies inthe storeroom, the interests of these employees lie predominantly withthe manual rather than with the clerical employees.We shall includethem in the unit.55Matter of Apache Powder Company,59 N L R B 1133 ,Matter of West Virginia A) ma-tare Company,65 N L R. B. 1015 THE OHIO POWER COMPANY387Junior ehenzict and junior test engineer:These employees are assist-ants, respectively, to the chemist and the test engineer.They aregraduate engineers and after a period of training, they may be ad-vanced to the position of chemist or test engineer.We find that thejunior chemists and junior test engineers are professional employees.In accordance with our practice, we shall exclude themLaboratory tester:This employee works in the laboratory dividingher time between making routine laboratory tests and performingclerical and secretarial work for the chief chemist and his assistant.Because of her work, the interests of the laboratory tester lie less withthe operating personnel than with the clerical and technical employees.We shall exclude her.Janitors:These employees spend all their time performing jani--tornilwork in the office section of the plant.The work of the janitorsismanual and not clerical.We believe that, regardless of the placeof their employment, the janitors should be included in the same unitwith operating and maintenance employees generally.We shall in-clude them.?We find that all regularemployeesof the Employer's Tidd plant,including control operators, stores attendants and janitors, but ex-cluding guards, clerical employees, construction employees, proba-tionary employees, part-time employees, laboratory tester, chemist,junior chemist, test engineer, junior test engineer, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Ohio Power Company, Bril-liant, Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill orMatter of The Temas Company,63 N L R B. 14427Matte) of Inlaid Steel Compat,73 N LR B 19 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDon vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the, election, to determine whether or not they desire tobe represented by Utility Workers of America, C. I. O., for the pur-poses of collective bargaining.MR. JoaN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.